Jay Williamson United States Securities and Exchange Commission treet, NE Washington, D.C.020549 Correspondence Re SEC Comment Letter dated August 16, 2010 Dear Mr. Williamson: As mentioned in my message today, due to lost days due to Memorial Day holiday, and vacations schedules, we are awaiting for information from our audit firmJavo Beverage Company, Inc. requests until August 17, 2010 to response to you SEC comment letter dated August 16, 2010 re Javo Beverage Company, Inc.Form 10-K for Fiscal Year Ended December 31, 2010 and Schedule 14A Filed April 16, 2010. Thank you, /s/ Richard A. Gartrell Richard A. Gartrell Javo Beverage Company, Inc. CFO 760-560-5286 ext. 110 949-233-6868
